Citation Nr: 0019520	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant's injuries sustained on August 12, 
1967, were in line of duty for purposes of entitlement to 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board on May 15, 2000.  A transcript of that 
hearing has been associated with the record on appeal.  The 
appellant submitted additional evidence to the Board at this 
hearing for which he requested waiver of the RO's 
consideration thereof in favor of review by the Board.  
Accordingly, the Board will accept and consider the evidence 
submitted by the appellant pursuant to 38 C.F.R. § 20.1304(c) 
(1999).


REMAND

The appellant was a unit member of the U. S. Marine Corps 
Reserves with an initial six-month period of "active duty 
for training" from March to September 1966, and additional 
periods of inactive duty training (weekend drills) and active 
duty for training (two-week summer camp) in 1967.  His 
service records reflect that he was administratively 
discharged in May 1968 for failure to meet retention 
standards due to physical disability.  See DD Form 44, dated 
August 16, 1968.

The appellant claims entitlement to service connection on the 
basis that he sustained chronic disabilities of the right hip 
and right knee in a motor vehicle accident on August 12, 
1967, while enroute to inactive duty for training (weekend 
drill) with his Marine Corps Reserves unit (HMM-771, MARTD, 
MARTC, attached to the Naval Air Station (NAS) in South 
Weymouth, Massachusetts).  Applicable law and regulations 
provide that full-time duty in the Armed Forces performed by 
Reserves for training purposes is qualifying service for VA 
disability compensation benefits; this includes any period of 
inactive duty training in which the individual concerned was 
disabled from injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(22), (24) (West 1991); 38 C.F.R. § 3.6(a), 
(d) (1999).  Qualifying service thereunder includes 
authorized or required travel directly to or returning 
directly from such service.  38 U.S.C.A. § 106(d) (West 
1991); 38 C.F.R. § 3.6(e) (1999).

Available police and medical records corroborate his claim as 
to the occurrence of the accident in the early morning hours 
(1:20am) of Saturday, August 12, 1967, outside of Middleboro, 
Massachusetts, which is about halfway between the point of 
his departure that night (Hyannis Port, Massachusetts) and 
South Weymouth where the NAS was then located.  However, 
service records in the file do not verify that he was enroute 
to, or on "inactive duty training" at the time of this 
motor vehicle accident.  The service records show only that 
he earned 14 active duty for training (ADT) points and 35 
inactive duty training (IDT) points during the year-long 
period in which the accident occurred (February 1967 to 
February 1968).  The 14 points earned for ADT corresponds to 
14 days of such training (one point for each day) while the 
35 IDT points corresponds to approximately 9 weekend drills 
(Reservists earn 2 inactive duty points for each day of 
drill, so a weekend of drilling typically earns the Reservist 
4 IDT points).  These records verify the 14 points earned for 
active duty for training as between July 2 and 15, 1967 (two-
week summer camp), but the 35 points he earned during this 
period for inactive duty training is not officially verified.

The appellant stated at his Travel Board hearing in May 2000 
that he wasn't sure if he had any official papers (orders) to 
verify his status on the weekend of August 12-13, 1967, 
because he had moved out of his father's house at the time 
and he didn't know if his father kept the orders.  
[Transcript at pg. 12].

While the appellant has submitted lay evidence in support of 
his claim that he was enroute to weekend drill and in uniform 
on the night of the accident, further development of this 
case on remand is required because the issue on appeal - line 
of duty - turns on establishing proof of IDT status for the 
weekend of August 12-13, 1967, and only official service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  As 
detailed above, the available service records verify that he 
earned inactive duty training points for weekend drills in 
1967, but these records do not specify the dates of such 
training.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should seek official 
corroboration of the status (i.e., all 
periods of ADT and IDT) and duration of 
the appellant's military service in the 
Marine Corps Reserves from March 1966 to 
May 1968.  The actual duration of each 
and every period of ADT and IDT should be 
specifically identified and verified by 
official documents.  In particular, the 
RO's inquiry must seek to verify the 
specific dates of all weekend-drill IDT 
during the year 1967 for which the 
appellant was ordered to perform, as 
authorized by official military orders.  
In connection with this inquiry, the RO 
should request complete, legible copies 
of any and all personnel and medical 
records which pertain to the appellant's 
service for the above-described time 
period.  All attempts to secure these 
records should be undertaken, to include 
referrals to all potential custodians of 
his service records, including the 
Commandant of the Marine Corps, the 
Marine Corps Reserve Support Center, the 
Naval Reserve Personnel Center, and the 
National Personnel Records Center.  All 
records received in response to the above 
inquiries should be associated with the 
claims folder.

2.  The appellant should be asked to 
provide any additional service records or 
other official documents pertaining to 
his ADT/IDT status for the weekend of 
August 12-13, 1967, to include travel 
authorization papers, drill orders, pay 
statements, etc.  He should also be asked 
to provide a list containing the names of 
all health care professionals and/or 
facilities (private and/or VA) where he 
has been treated for his right hip/right 
knee disorders since the 1967 motor 
vehicle accident.  The RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file.

3.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the issue set 
forth on the title page of this REMAND 
with consideration given to all of the 
evidence of record, including the 
additional evidence submitted by the 
appellant at his May 2000 Travel Board 
hearing as well as any evidence obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


